Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-12-00546-CV

                                    Jonese M. ORTEGON,
                                           Appellant

                                               v.

                     HOUSING AUTHORITY OF BEXAR COUNTY,
                                  Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                                   Trial Court No. 375315
                        Honorable David J. Rodriguez, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Costs of this appeal are taxed against Appellant Jonese M. Ortegon.

       SIGNED April 30, 2014.


                                                _____________________________
                                                Patricia O. Alvarez, Justice